Case 1:19-cv-04834-EK-RLM Document 13 Filed 08/25/20 Page 1 of 13 PageID #: 80



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-------------------------------------------x

 JAY WINEGARD,

                     Plaintiff,

               -against-                                  MEMORANDUM AND ORDER
                                                           19-cv-4834(EK)(RLM)
 NEW MEDIA INVESTMENT GROUP, INC.,

                     Defendant.


-------------------------------------------x
ERIC KOMITEE, United States District Judge:

              Before the Court are Plaintiff’s objections to

Magistrate Judge Roanne L. Mann’s recommendation that this case

be dismissed with prejudice for failure to prosecute.               Having

conducted a de novo review of the record and applicable law, the

Court adopts the R&R in its entirety.

              Plaintiff Jay Winegard commenced this action on August

22, 2019, individually and on behalf of a class.              In his initial

complaint, he named “Tegna Inc., doing business as Tegna NY,” as

the defendant.       He alleged that Tegna violated the Americans

with Disabilities Act and certain New York State and City laws

because the website it operated for the Democrat and Chronicle

newspaper was not fully accessible by deaf and hard-of-hearing

users.1     See Complaint (ECF No. 1).        After that initial filing,


      1   Plaintiff has filed similar actions against at least eleven other


                                        1
Case 1:19-cv-04834-EK-RLM Document 13 Filed 08/25/20 Page 2 of 13 PageID #: 81



Plaintiff failed to file proof of service or take any other

action on the docket to prosecute his claims for the duration of

the ninety-day period in which he was required to effectuate

service under Fed. R. Civ. P. 4(m).

             Judge Mann issued an Order to Show Cause on December

2, 2019 – 102 days after the complaint was filed – directing

Plaintiff to show cause why the case should not be dismissed for

lack of prosecution in light of the fact that the docket sheet

revealed no further action since the complaint was filed.              See

Order to Show Cause (ECF No. 5).          The Order to Show Cause

included a warning that failure to comply would result in a

recommendation that the case be dismissed.           See id.   In

response, Plaintiff reported that he had served Tegna, despite

failing to file proof of service,2 but had later learned that he

named the wrong defendant because of a change in the newspaper’s

ownership.     See Response to Order to Show Cause (ECF. No. 6).

He sought leave to amend his complaint to substitute as the

defendant Gannett Co., Inc.       See id.



defendants in this District in the last two years. See Winegard v. Newsday
LLC, 19-cv-4420 (EK) (RER); Winegard v. Conde Nast Entertainment LLC, 19-cv-
4917 (MKB) (JO); Winegard v. The Walt Disney Company et al, 19-cv-5293 (FB)
(PK); Winegard v. Christie’s Inc., 20-cv-2122 (RRM) (JO); Winegard v.
Sotheby’s Inc., 20-cv-2123 (EK) (CLP); Winegard v. Johnson & Johnson et al,
20-cv-2132 (EK) (JO); Winegard v. W.W. Grainger, Inc., 20-cv-2191 (PKC)
(RER); Winegard v. Beaumont Etiquett, Llc, 20-cv-3146 (RPK) (PK); Winegard v.
Miso Robotics, Inc., 20-c-3354 (RPK) (RML); Winegard v. Genesis Digital, LLC,
20-cv-3400 (NGG) (RER).
      2 Plaintiff filed no documentation to support his claim that he served
the original complaint on Tegna.

                                      2
Case 1:19-cv-04834-EK-RLM Document 13 Filed 08/25/20 Page 3 of 13 PageID #: 82



            Judge Mann granted Plaintiff’s request for leave to

amend, setting a deadline of December 13, 2019.           See Order (Dec.

9, 2019).    Plaintiff filed the Amended Complaint on December 10,

2019, but instead of naming Gannett he named the instant

defendant, New Media Investment Group, Inc.          See Amended

Complaint (Compl.) (ECF No. 7).        Tegna was dropped, but the

factual allegations otherwise remain identical.

            Judge Mann set a deadline of January 8, 2020 for

Plaintiff to serve the new defendant and file proof of service.

See Order (Dec. 12, 2019).       Once again, Plaintiff failed to file

proof of service by the court’s deadline or seek an extension.

Judge Mann then gave Plaintiff a further opportunity to file

proof of service by January 14, 2020, warning that failure to do

so (for a third time) would result in a recommendation that the

case be dismissed with prejudice, given the “persistent delays”

to that point.     See Order (Jan. 10, 2020).       When still no proof

of service was filed – and no request for an extension was made

– Judge Mann recommended that the case be dismissed for failure

to prosecute based on Plaintiff’s repeated failure to comply

with court orders and demonstrated disinterest in pursuing his

claims.     See Report and Recommendation (R&R) (ECF No. 10).

            Plaintiff filed timely objections to the R&R.          See

Objections (ECF. No. 12).



                                      3
Case 1:19-cv-04834-EK-RLM Document 13 Filed 08/25/20 Page 4 of 13 PageID #: 83



                          I. Standard of Review

            A district court reviewing a magistrate judge’s

recommended ruling “may accept, reject, or modify, in whole or

in part, the findings or recommendations made by the magistrate

judge.”    28 U.S.C. § 636(b)(1)(C).       The Court reviews for clear

error those findings and recommendations to which a party has

not specifically objected.       See Bassett v. Elec. Arts, Inc., 93

F. Supp. 3d 95, 101 (E.D.N.Y. 2015) (citing, inter alia, 28

U.S.C. § 636(b)(1)(C))).       The Court reviews de novo those

findings or recommendations as to which a party has specifically

objected.    See id. (“A judge of the court shall make a de novo

determination of those portions of the report or specified

proposed findings or recommendations to which objection is

made.”); Fed. R. Civ. P. 72(b)(3).

                       II. Plaintiff’s Objections

            Plaintiff objects to the R&R’s findings that he has

not actively pursued this litigation and that dismissal is

therefore warranted.      Specifically, Plaintiff argues that after

Judge Mann issued the Order to Show Cause on December 9, 2019,

he pursued this litigation by filing the Amended Complaint,

communicating with his process server, and ultimately (albeit

belatedly) filing the Affidavit of Service.          See Objections at

1-2.   In support of his claim that he was in contact with the



                                      4
Case 1:19-cv-04834-EK-RLM Document 13 Filed 08/25/20 Page 5 of 13 PageID #: 84



process server, Plaintiff offers six emails between his counsel

and the process server.       See id. Ex. A-F.

            Plaintiff reports that on January 24, 2020 – after all

the deadlines discussed above had passed – the process server

sent him the Affidavit attesting to service of the Amended

Complaint on New Media Investment Group.          See Objections at 2.

Counsel filed the Affidavit that day.         Id.; see also Affidavit

of Service (ECF. No. 11).       Plaintiff contends that his email

communications, together with his eventual filing of the

Affidavit of Service, demonstrate that he did not fail to

prosecute his claims, notwithstanding his serial non-compliance

with court deadlines.      Plaintiff goes on to argue that the

factors set forth in Baffa v. Donaldson, Lufkin & Jenrette Sec.

Corp., 222 F. 3d 52 (2d Cir. 2000), discussed below, do not

warrant dismissal.

            In light of Plaintiff’s objections, the Court reviews

the R&R de novo.     Though courts may review an R&R for clear

error where, “rather than objecting to any factual or legal

findings of the R&R, Plaintiff merely attempts to offer

explanations and excuses for not complying with Court’s orders,”

Whyte v. Commonwealth Fin. Sys., No. 14-CV-7030, 2015 WL

7272195, at *2 (E.D.N.Y. Nov. 17, 2015), I conclude that de novo

review is appropriate here.       See, e.g., Ocasio v. Big Apple

Sanitation, Inc., No. 13-CV-4758, 2016 WL 337752 (E.D.N.Y. Jan.

                                      5
Case 1:19-cv-04834-EK-RLM Document 13 Filed 08/25/20 Page 6 of 13 PageID #: 85



27, 2016) (reviewing R&R de novo in light of plaintiff’s

reappearance and new information provided in the objections);

Citak v. More Consulting Corp., No. 17-CV-6049, 2018 WL 5311411,

at *1 (E.D.N.Y. Oct. 25, 2018) (reviewing R&R de novo even in

the absence of objections “in an abundance of caution”).

                              III. Discussion

            Federal Rule of Civil Procedure 41(b) authorizes a

district court to “dismiss a complaint for failure to comply

with a court order, treating the noncompliance as a failure to

prosecute.”     Simmons v. Abruzzo, 49 F.3d 83, 87 (2d Cir. 1995)

(citing Link v. Wabash R.R. Co., 370 U.S. 626, 633 (1962)).             A

court may act sua sponte to dismiss a case for failure to

prosecute under Rule 41(b).       See Le Sane v. Hall’s Sec. Analyst,

Inc., 239 F.3d 206, 209 (2d Cir. 2001) (“Although the text of

Fed. R. Civ. P. 41(b) expressly addresses only the case in which

a defendant moves for dismissal of an action, it is unquestioned

that Rule 41(b) also gives the district court authority to

dismiss a plaintiff’s case sua sponte for failure to

prosecute.”).     Courts in this circuit “have repeatedly found

that dismissal of an action is warranted when a litigant,

whether represented or instead proceeding pro se, fails to

comply with legitimate court directives.”          Citak, 2018

WL 5311411, at *2 (internal quotation marks omitted).



                                      6
Case 1:19-cv-04834-EK-RLM Document 13 Filed 08/25/20 Page 7 of 13 PageID #: 86



             When determining whether to dismiss on this ground,

courts consider the five factors set forth in Baffa v.

Donaldson, Lufkin & Jenrette Sec. Corp., 222 F. 3d 52 (2d Cir.

2000): “1) the duration of plaintiff’s failures or non-

compliance; 2) whether plaintiff had notice that such conduct

would result in dismissal; 3) whether prejudice to the defendant

is likely to result; 4) whether the court balanced its interest

in managing its docket against plaintiff's interest in receiving

an opportunity to be heard; and 5) whether the court adequately

considered the efficacy of a sanction less draconian than

dismissal.”     Baffa, 222 F.3d at 63.      The decision to dismiss “is

a matter committed to the discretion of the trial judge,” Peart

v. City of New York, 992 F.2d 458, 461 (2d Cir. 1993), and in

general, “no one factor is dispositive.”          Nita v. Connecticut

Dep’t of Envtl. Prot., 16 F.3d 482, 485 (2d Cir. 1994).

             Here, Plaintiff points to his email communications

with the process server as evidence that he did not fail to

prosecute his claims.      Plaintiff argues that his failure to

comply with court orders was “de minimus” because there was no

prejudice to the defendant in the litigation’s early stages,

before the new defendant had appeared.         Plaintiff further argues

that the litigation has not been a burden on the Court’s docket

and that there are alternative sanctions available other than

dismissal.     See Objections at 2.

                                      7
Case 1:19-cv-04834-EK-RLM Document 13 Filed 08/25/20 Page 8 of 13 PageID #: 87



             However, Plaintiff took no action to prosecute his

claims for over three months, violating the applicable Federal

Rule of Civil Procedure and requiring Judge Mann to issue the

Order to Show Cause.3      Plaintiff then failed to file proof of

service of the Amended Complaint by the court’s January 8

deadline, and then again failed to file proof of service by the

court’s extended deadline, even after being warned that further

non-compliance would result in a recommendation that the case be

dismissed.    Plaintiff never sought an extension, or otherwise

communicated with the Court about any difficulties he was having

with service, prior to missing any of these deadlines.

             In vacating the district court’s dismissal in Baffa

for abuse of discretion, the Second Circuit found it significant

that the defendants had “[b]y all measures” complied with the

relevant district court order and “did not have notice that

failure to do more than they did would result in dismissal.”



      3 Fed. R. Civ. P. 4(l)(1) requires a plaintiff to file proof of service

with the court unless service of process has been waived by the adverse
party. Courts in this circuit have interpreted Fed. R. Civ. P. 4(m) to
require that this proof of service be filed within the 90-day time period
permitted to effectuate service. See Prage v. Kavulich & Assocs., P.C., No.
16-CV-1627, 2016 WL 5900194, at *2 (E.D.N.Y. Oct. 7, 2016) (applying the 90-
day service requirement in Rule 4(m) to proof of service); Reid ex rel. Roz
B. v. Freeport Pub. Sch. Dist., 89 F. Supp. 3d 450, 455 (E.D.N.Y. 2015)
(observing that “district courts in this circuit have generally interpreted
Rule 4(m) to require plaintiffs” to file proof of service within the time
frame set forth in Rule 4(m)). Although failure to timely file proof of
service may be a curable procedural defect, see Prage, 2016 WL 5900194, at *2
(citing Leung v. New York Univ., No. 08-CV-05150, 2016 WL 1084141, at *8 n.8
(S.D.N.Y. Mar. 17, 2016)), and does not affect the validity of service, see
Fed. R. Civ. P. 4(l)(3), it is nonetheless a violation of the Federal Rules.


                                      8
Case 1:19-cv-04834-EK-RLM Document 13 Filed 08/25/20 Page 9 of 13 PageID #: 88



222 F.3d at 63.     Here, in contrast, Judge Mann gave Plaintiff

clear notice of the possibility of dismissal.

            While it is true that no defendant has appeared at

this stage in the litigation, the Court finds the lack of

prejudice to the defendant to be outweighed by the other factors

described here.     Counsel delayed in pursuing this litigation and

failed to actively communicate with the Court.           The total delay

attributable to Plaintiff is 117 days,4 substantially more than

the 42-day delay in Jefferson v. Webber, No. 13-CV-5648, 2017 WL

728692 (E.D.N.Y. Feb. 24, 2017), vacated and remanded by 777 F.

App’x 11 (2d Cir. 2019) (finding 42 days was “insufficiently

extreme” where – unlike here – a pro se plaintiff was involved).

When it became clear to Plaintiff that he would not be able to

meet the Court’s deadlines to file proof of service, “the

appropriate response would have been to write to the Court and

explain the situation, rather than to simply ignore Court orders


      4 This includes 102 days from the date the original complaint was filed

until the date of Judge Mann’s Order to Show Cause why the case should not be
dismissed for failure to prosecute. It includes another 15 days from the
date of the first court-ordered deadline to file proof of service of the
amended complaint until the date of Judge Mann’s R&R recommending dismissal.
Although Plaintiff had 90 days after filing the original complaint to serve
the defendant under the Federal Rules, these 90 days are included in the
delay attributable to Plaintiff because, as discussed above, he failed to
file proof of service, seek an extension of time, request leave to file an
amended complaint, or take any other action in that time to prosecute the
case. See, e.g., Marrero v. City of New York, No. 18-cv-12405, 2020 WL
4349922, at *1 (S.D.N.Y. July 29, 2020) (attributing a ten-month delay to
plaintiff for failure to prosecute his case, beginning on the date when the
complaint was filed). Regardless of whether the delay is calculated as 117
days or 27 days, Plaintiff’s counsel’s repeated failure to comply with court
orders still merits dismissal.


                                      9
Case 1:19-cv-04834-EK-RLM Document 13 Filed 08/25/20 Page 10 of 13 PageID #: 89



 and wait until dismissal was recommended before taking any

 action.”   Whyte, 2015 WL 7272195, at *2.        The belated

 explanation contained in Plaintiff’s objections does not excuse

 his earlier non-compliance.       See id. (adopting R&R over

 plaintiff’s objections where plaintiff merely attempted to offer

 excuses for non-compliance); Poole v. Nassau Cty., No. 15-CV-

 2762, 2017 WL 6048617 (E.D.N.Y. Dec. 5, 2017) (adopting R&R over

 plaintiff’s objections where they did “not excuse those blatant

 failures to comply with Court orders, and his failure to

 prosecute his cases in the most basic ways”).5

            The Court’s interest in efficient case management

 outweighs a plaintiff’s opportunity to be heard where the

 plaintiff repeatedly fails to pursue his or her claims and fails

 to comply with court orders.       See, e.g., Paige v. Lacoste, No.

 10-CV-3356, 2014 WL 4804866, at *11 (E.D.N.Y. Sept. 26, 2014)

 (“The Court’s interest in managing its docket greatly outweighs

 Plaintiff’s interest in being heard as evinced by his

 noncompliance with numerous Court Orders and obligations.”);

 Antonio v. Beckford, No. 05-CV-2225, 2006 WL 2819598, at *4


       5 In contrast, plaintiff’s objections overcame an R&R recommending

 dismissal in Ocasio v. Big Apple Sanitation, Inc., No. 13-CV-4758, 2016 WL
 337752 (E.D.N.Y. Jan. 27, 2016), where the objections revealed that the
 parties had settled the matter and requested the court’s review and approval
 of the settlement agreement. Id. at *1. Under these circumstances, the
 Court declined to adopt the R&R because, while “this [did] not excuse
 [plaintiff’s] failure to update the Court on the status of his case, this
 failure [was] not sufficiently extreme to justify sua sponte dismissal.” Id.
 at *2.


                                      10
Case 1:19-cv-04834-EK-RLM Document 13 Filed 08/25/20 Page 11 of 13 PageID #: 90



 (S.D.N.Y. Sept. 29, 2006) (finding that “it would be unfair to

 the numerous other litigants awaiting the Court’s attention to

 permit this suit to remain on the Court’s docket” since

 plaintiff had made no effort to comply with court orders or

 prosecute the case).

             Additionally, there is no indication that a lesser

 sanction, such as a fine, would be effective given Plaintiff’s

 failure to respond to the court order warning him that further

 non-compliance could result in dismissal.          See, e.g., Ruzsa v.

 Rubenstein & Sendy Attys at Law, 520 F.3d 176, 178 (2d Cir.

 2008) (affirming dismissal where it was “unclear” that a lesser

 sanction would be effective in light of plaintiff’s failure to

 respond to notice threatening dismissal).          In fact, this was the

 second time in this case that Plaintiff was warned about the

 possibility of dismissal, after first receiving such a warning

 in Judge Mann’s Order to Show Cause.         And, as described in the

 margin, Plaintiff’s counsel has been subject to numerous

 warnings and sanctions in other cases in this district.6             This


       6 Plaintiff’s counsel has been subject to warnings and sanctions by
 judges in this district on a significant number of occasions. See, e.g.,
 Perez Bautista et al v. Luna Rossa Bake Shop, LLC et al, 1:16-cv-01746,
 Orders dated 9/26/2017 and 11/09/2019 (twice ordering counsel to pay costs
 and fees to adverse party for non-appearances and warning of additional
 sanctions in the event of further non-compliance); Flint v. Atlantic
 Networks, LLC et al, 1:18-cv-05534, Order dated 1/24/2020 (ordering counsel
 to pay one hour of attorney’s fees to adverse party for non-appearance at
 conference) vacated by id., Order dated 1/27/2020; Chavez v. Feather Factory
 Hotel Inc., 1:20-cv-00804, Order dated 5/27/2020 (warning that counsel missed
 a court deadline to serve motion for default judgment and that failure to


                                      11
Case 1:19-cv-04834-EK-RLM Document 13 Filed 08/25/20 Page 12 of 13 PageID #: 91



 history is surely relevant to the assessment of whether a lesser

 sanction would suffice.

            Finally, this is not a case involving a pro se

 litigant, where the court “should be especially hesitant to

 dismiss for procedural deficiencies.”         Davis v. Town of

 Hempstead, 597 F. App’x 31, 32 (2d Cir. 2015) (citing Lucas v.

 Miles, 84 F.3d 532, 535 (2d Cir.1996)).

            In light of the above, the failure of Plaintiff’s

 counsel to communicate with the Court, in combination with the

 facts that he missed three deadlines and received notice that

 the case could be dismissed in the event of further delay,

 warrants dismissal.      See, e.g., Citak, 2018 WL 5311411, at *2

 (dismissing case for failure to prosecute where plaintiff had

 “failed to communicate with the court in any way, despite the

 Court’s warning to plaintiff that failure to update his address

 or communicate with the Court may result in dismissal of this

 case”); Payne v. Golden First Mortg. Corp., 2013 WL 3863912, at

 *3 (E.D.N.Y. July 24, 2013) (adopting recommendation of

 dismissal for failure to prosecute where the court warned


 comply could result in motion being denied); Suris v. Cbs Interactive Inc.,
 1:19-cv-01772, Order dated 8/13/2019 (warning that counsel failed to timely
 respond to pre-motion letter and that failure to respond could result in
 dismissal for failure to prosecute); Singletary v. Melouta Corp. et al, 1:18-
 cv-02376, Order dated 8/5/2019 (ordering counsel to show cause why he failed
 to comply with court order); Pena et al v. 9019 LLC et al, 1:18-cv-03713,
 Order dated 11/21/2018 (warning that counsel failed to timely respond to
 motion and would have one final opportunity to do so); Olsen v. Schott NYC
 Corp., 1:18-cv-02952, Order dated 10/18/2018 (noting that parties had failed
 to meet court deadline).

                                      12
Case 1:19-cv-04834-EK-RLM Document 13 Filed 08/25/20 Page 13 of 13 PageID #: 92



 plaintiffs after they failed to appear for a conference “that

 further inaction would warrant dismissal of this case”).

             Having conducted a review of the record and the

 applicable law, and having reviewed the R&R de novo in light of

 Plaintiff’s objections, the Court adopts the R&R in its

 entirety.    For the reasons stated above, the Court dismisses the

 Amended Complaint with prejudice for failure to prosecute under

 Rule 41(b).    The Clerk of Court is directed to enter judgment

 accordingly and close this case.



       SO ORDERED.


                                           _/s/ Eric Komitee__________
                                           ERIC KOMITEE
                                           United States District Judge

 Dated:   Brooklyn, New York
          August 25, 2020




                                      13
